UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7317



CARL M. RICHARDSON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-460-7)


Submitted:   January 18, 2000              Decided:   March 7, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl M. Richardson, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl M. Richardson appeals the district courts order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Richardson v. Angelone, No. CA-99-460-7

(W.D. Va. Aug. 28, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       To the extent that Richardson asserts new claims in his
informal brief in this court, we conclude those claims are either
procedurally defaulted or not cognizable for the first time on
appeal.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).


                                 2